Citation Nr: 1011333	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
injury to the coccyx and sacrum.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1949 to November 1953 and June 1956 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO in Portland, Oregon, currently retains 
jurisdiction of the Veteran's claim.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2007.  A transcript 
of the hearing is of record.

In January 2008 and October 2009, the Board remanded the case 
to the RO for additional development.  The Board remanded the 
case to afford the Veteran a VA examination and to obtain 
medical opinions as to what manifestations were caused by the 
Veteran's service connected disability and their level of 
severity.  VA has afforded the Veteran a VA examination and 
the examiner has issued a report.  In the report, the 
examiner sufficiently identified the extent of the service-
connected disability and its symptoms.  After review of the 
report, the Board finds the VA examination report in 
compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient 
competent medical evidence to make a fully informed decision 
on the claim.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The Board notes that the matter of service connection for a 
low back disorder was raised in the record as a result of the 
Veteran's various complaints.  In the November 2009 VA 
examination, the Veteran for the first time asserted hip pain 
that is service connected.  These matters, which are 
separately ratable entities and are not inextricably 
intertwined with the issue on appeal, are referred to the RO 
for appropriate action.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has chronic painful residuals as a result of an 
injury to the coccyx and sacrum that are adequately addressed 
by the schedular rating criteria.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
an injury to the coccyx and sacrum have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.40, 4.59, 4.71a, DC 5298 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in March 2003 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the symptoms had 
increased.  The notice included the type of evidence needed 
to substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, private medical records, and 
afforded the Veteran a VA examination in September 2008, and 
November 2009, and a hearing before the undersigned in 
September 2007.  

In December 1994, the Veteran advised VA that he applied for 
social security benefits.  Normally, VA is obligated to 
obtain the social security records of the Veteran.  See Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA is required to 
obtain evidence from other agencies, including decisions by 
administrative law judges from the SSA).  In this instance, 
however, the Board has determined that VA does not need to 
obtain the Social Security Administration records before 
reaching the merits of this claim.  A remand to request these 
records is not required because according to the Social 
Security retention schedule any disability records were most 
likely destroyed many years ago as the Veteran is now about 
76 years old.  42 U.S.C. § 402.   See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

In May 1957 while in service, the Veteran was treated for 
injuries after he reported he fell 15 feet from a ship and 
struck the end of his spine, resulting in a contusion.  No 
fractures, particularly of the coccyx, were found.  A 
neurological examination was essentially negative.  An x-ray 
demonstrated a very slight anterior angulation of the 
terminal segment of the coccyx which the radiologist believed 
could be conceivably traumatic.  The diagnosis was a 
contusion of the sacral area caused by trauma with mild 
residuals manifested mainly with pain, but not restriction, 
on motion.

The Veteran has been service connected for residuals of an 
injury to the coccyx and sacrum since August 1957 at a 
noncompensable rating.

In September 2002, while seeking VA care, the Veteran stated 
that he developed leg pain if he walked more than 100 feet 
but at a normal pace and usual activities, he was able to 
tolerate the pain.  He [erroneously] reported being service 
connected for partial paralysis.  

In September 2008, the Veteran underwent a VA examination 
regarding his coccyx disability.  His chief complaint is 
dyspnea on exertion but to a lesser degree complained of pain 
in his right lower back and coccyx area.  His activities of 
daily living were primarily limited by his breathing 
difficulties rather than his coccyx condition.  The Veteran 
suffers from chronic pulmonary obstructive disease which 
limits his breathing and therefore his activities such as 
walking limited to a block or only going up and down a flight 
of stairs.  He can stand for 20 minutes before he experiences 
too much back and leg pain.  He can lift and carry 20 pounds.  
He can sit and drive for an hour to an hour and a half.  The 
Veteran is currently retired.

The Veteran has not received any medical treatment except for 
pain medications and a brief period of treatment with a 
chiropractor.  He also gets pain in the tailbone area with 
sitting more than an hour without standing.  Resting or 
laying down decreases the pain.  Standing relieves pain in 
the tail bone area.  He does not use a brace or other 
assistive device and his primary problem is pain, not 
weakness, fatigue, or lack of endurance.  The pain in his 
right lower back occurs two to three days a week after 
twisting or straining too much but he does not have 
significant pain problems on the other days.  

On examination, there were no indications of abnormal 
weightbearing.  He walks slowly because of his breathing 
problems.  The Veteran could bend with his fingertips to 
within 6 inches from his toes.  Low back pain limited him to 
one and a half squats.  The Veteran's forward flexion is 70 
degrees and extension was 30 degrees.  Both were without pain 
even after three repetitions.  He did experience pain when 
rotating 35 degrees to the right, but apparently experienced 
no pain in rotating 35 degrees to the left.  Similarly, he 
had 30 degrees lateral flexion bilaterally but only 
experienced pain on the right side.  The examiner noted that 
although the Veteran experienced pain, it did not result in 
additional limitation after repetitive use.  His motion was 
not limited by fatigue, weakness, or lack of endurance, but 
he was limited by pain and stiffness.

The Veteran had no spasm or focal weakness, but had mild 
tenderness over the tip of his coccyx and without tenderness 
over the sacrum or lumbar spine area.  The coccyx was not 
mobile and there was no inflammation or drainage.  The 
Veteran had good range of motion of the hips and no motor or 
sensory neurologic compromise was identified during the 
examination.  X-rays revealed the sacrum and coccyx were 
essentially normal and no evidence of a fracture was seen.  
There were prominent atherosclerotic calcifications.  One 
ring-like calcification measuring 1.8 cm. in diameter 
overlaid the right side of the sacrum appeared on the frontal 
view, but not the lateral view.  In the radiologist's 
opinion, the calcification lay somewhat more anteriorly in 
the soft pelvic tissue.

As to the lower back, the Veteran had early degenerative 
joint disease not uncommon and actually very mild given the 
Veteran's age.  

The diagnosis was a coccyx contusion and lumbar strain.  

In November 2009, the same VA examiner re-examined the 
Veteran and the Veteran was essentially the same with only a 
report of progression of pain since the September 2008 
examination.  He was able to do his own grocery shopping.  He 
can stand for twenty minutes and carry up to 20 pounds.  He 
experienced pain in the right hip and right lower back area 
when walking or climbing stairs, approximately 5-6 steps, 
which something the Veteran has noticed more recently.  He 
experienced pain in the mid low back once a week when he 
would sit and drive for more than an hour, but less pain if 
he moves around.  He was still able to sit and drive for a 
maximum of an hour and a half.

Although his activities of daily living are limited primarily 
by the Veteran's dyspnea on exertion, the Veteran has 
increased pain in the tailbone if he sits too long and pain 
in the right hip if he walks too far.  The Veteran does not 
have weakness, fatigue, stiffness, lack of endurance, 
instability, incoordination, falling, dislocation, 
subluxation, catching, locking, giving way, or swelling.

Upon examination, the Veteran walked with a slight limp and 
developed increased right hip pain when walking on his toes, 
but no such pain upon heel walking,  He can bend forward with 
his fingertips 6 inches from his toes and can do half a squat 
before being limited by lateral right hip pain.  There were 
no indications of abnormal weightbearing.  Extension was to 
25 degrees and flexion to 90 degrees.  After three 
repetitions, he was limited by stiffness at the end points.  
The Veteran has lateral flexion 30 degrees bilaterally and 
rotational flexion 40 degrees bilaterally.  The examiner 
noted tenderness to palpation of the tip of the coccyx and 
what seemed to be a small amount of mobility at the coccyx 
tip.  He also reported an area of pain in the vicinity of the 
right sacroiliac joint and has increased pain in the area 
with abduction greater than 30 degrees or external rotation.  
The Veteran had no tenderness over the trochanter or low 
lumbar/lumbosacral areas.  

The examiner did not find any sensory or motor neurologic 
compromise.  X-rays demonstrated mild degenerative disc 
changes throughout the lumbar spine which were reported as 
not uncommon for the Veteran's age.  Right hip x-rays showed 
extensive vascular calcifications with atherosclerosis.

The examiner set forth 3 diagnoses with separate discussion.  
The first diagnosis was a tender coccyx but without specific 
evidence of a coccyx fracture.  The other separate diagnosis 
was right hip and sacroiliac joint pain which, by history, 
has been present for twenty years but had become worse in the 
last year and half.  The examiner could not identify any 
specific pathology and therefore it would be speculative to 
attribute the right hip and sacroiliac joint pain to the 
service injury that resulted in the coccyx disability.  In a 
similar manner, the final diagnosis was low back pain could 
not be attributed to service; the degenerative changes on the 
x-rays were age related.

Analysis

The RO originally granted service connection for residuals of 
an injury to the coccyx and sacrum in December 1957, with a 
rating of 0 percent under 38 C.F.R. § 4.72, Diagnostic Code 
(DC) 5298, and an effective date of August 1, 1957.

The Veteran seeks a compensable evaluation for his service 
connected injury but asserts that he suffered a fractured 
coccyx and sacrum in service.  As noted, his service 
treatment records and the medical evidence demonstrate he did 
suffer an injury to the coccyx and sacrum but no fracture.  

It makes no difference, however, under the applicable DC 
whether there was a fracture or not.  DC 5298 covers removal 
of the coccyx and sacrum, but there is no diagnostic code for 
a fracture or non-fracture injury to the coccyx and sacrum.  
Stated another way, the Rating Schedule does not include a 
diagnostic code for the Veteran's specific service-connected 
disorder.  As there is no specific diagnostic code for 
residuals of fracture or non-fracture injury, such disability 
must be rated by analogy.  See 38 C.F.R. § 4.20.  Thus, the 
Veteran's service-connected non-fracture coccyx disability 
has been rated under DC 5298 by analogy.

The Board finds that DC 5298 and its criteria to be the most 
appropriate in light of the overall evidence of record.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The rating 
code that has been utilized is the only one that involves the 
coccyx in particular.  Further, DC 5298 provides a 
compensable evaluation for pain in the region of the coccyx, 
which is the symptom experienced by the Veteran.  Therefore, 
the anatomical localization and symptomatology appears to 
accurately reflect the Veteran's disability.  There are no 
other rating codes which more accurately reflect the 
Veteran's disability.  In sum, whether the Veteran had a 
fractured coccyx or an injured non-fractured coccyx, his 
disability would be rated under the same disability code.

Under DC 5298, painful residuals of a coccyx removal (partial 
or complete) warrant a 10 percent rating.  Absent pain, a 
noncompensable rating is warranted.

Although the Veteran has not had his coccyx removed, he 
reports experiencing pain in his tailbone.  Significantly, 
the Veteran's VA primary care providers since the filing of 
the current claim, as well as VA examinations, have noted 
continued complaints of pain. The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).  In light of the chronic nature of his pain, 
and after interpreting the law and evidence liberally and in 
resolving reasonable doubt in his favor, the Board finds that 
the competent lay and probative medical evidence demonstrates 
that the Veteran has chronic painful residuals due to his in-
service coccyx injury.  See 38 C.F.R. § 3.102.  Comparing 
these manifestations with the criteria of the rating 
schedule, the criteria for a schedular 10 percent rating 
under Diagnostic Code 5298 are more nearly approximated.  The 
criteria are more nearly approximated because pain on use is 
shown, even though the coccyx has not been partially or 
completely removed.  As this is the highest rating available 
under this diagnostic code, a higher rating may not be 
assigned.

As the maximum scheduler evaluation is in effect, no 
additional discussion, i.e., consideration of 38 C.F.R. §§ 
4.40 and 4.45, is necessary.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1995).  A higher rating under any other DC is not 
shown to be applicable.  As stated above, the medical records 
and examinations have been provided to identify the nature of 
the service-connected disability.  Upon review of the entire 
claims file, the Board finds that a compensable, that is, 10 
percent, rating is warranted throughout the entire 
claim/appeal period and staged ratings are not warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A compensable evaluation of 10 percent for residuals of an 
injury to the coccyx and sacrum is granted, subject to the 
regulations regarding the payment of monetary benefits.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


